UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2008, or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number:0-9341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (801) 264-1060 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of"accelerated filer and large accelerated filer" in Rule 12b-2 of the Securities Exchange Act of 1934.(Check one) Larger accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934):YesNo[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class A Common Stock, $2.00 par value 7,889,180 Title of Class Number of Shares Outstanding as of July 31, 2008 Class C Common Stock, $.20 par value 8,492,392 Title of Class Number of Shares Outstanding as of July 31, 1 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED JUNE 30, 2008 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 Financial Statements Page No. Condensed Consolidated Balance Sheets June 30, 2008 and December 31, 2007 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three and Six Months ended June 30, 2008 and 2007 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-16 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-25 Item 3 Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 Controls and Procedures 25 PART II - OTHER INFORMATION Other Information 25-30 Signature Page 31 Certifications 32-34 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, Assets 2008 2007 Investments: Fixed maturity securities, held to maturity, at amortized cost $ 104,778,670 $ 116,896,016 Fixed maturity securities, available for sale, at estimated fair value 2,247,533 2,880,920 Equity securities, available for sale, at estimated fair value 5,376,761 5,900,292 Mortgage loans on real estate and construction loans, net of allowances for losses 136,267,068 92,884,055 Real estate, net of accumulated depreciation 10,984,579 7,946,304 Policy, student and other loans net, of allowances for doubtful accounts 17,097,034 16,860,874 Short-term investments 8,902,339 5,337,367 Accrued investment income 3,016,616 3,032,285 Total investments 288,670,600 251,738,113 Cash and cash equivalents 22,991,876 5,203,060 Mortgage loans sold to investors 9,659,907 66,700,694 Receivables, net 14,349,188 13,743,682 Restricted assets of cemeteries and mortuaries 5,876,053 5,711,054 Cemetery perpetual care trust investments 1,681,098 1,604,600 Receivable from reinsurers 763,256 746,336 Cemetery land and improvements 10,311,865 9,760,041 Deferred policy and pre-need contract acquisition costs 32,232,270 30,786,229 Property and equipment, net 14,449,080 14,828,699 Value of business acquired 11,254,562 11,686,080 Goodwill 1,028,026 1,075,039 Other 4,355,462 4,579,018 Total Assets $ 417,623,243 $ 418,162,645 See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) June 30, December 31 2008 2007 Liabilities and Stockholder's Equity Liabilities Future life, annuity, and other benefits $ 299,631,068 $ 296,068,767 Unearned premium reserve 5,044,073 4,995,664 Bank loans payable 4,908,453 12,552,666 Notes and contracts payable 582,441 818,810 Deferred pre-need cemetery and mortuary contract revenues 13,030,893 12,643,199 Accounts payable 2,101,446 1,833,188 Other liabilities and accrued expenses 12,378,878 14,812,845 Income taxes 17,918,784 16,179,596 Total liabilities 355,596,036 359,904,735 Non-Controlling Interest in Perpetual Care Trusts 2,542,289 2,473,758 Stockholders' Equity Common Stock: Class A:common stock, $2.00 par value; 20,000,000 shares authorized; issued 7,889,180 shares in 2008 and 7,885,268 shares in 2007 15,778,360 15,770,458 Class B: non-voting common stock, $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C:convertible common stock, $0.20 par value; 15,000,000 shares authorized; issued 8,492,392 shares in 2008 and 8,530,699 in 2007 1,698,478 1,706,140 Additional paid-in capital 17,878,290 17,737,172 Accumulated other comprehensive income and other items, net of taxes 1,651,392 1,596,791 Retained earnings 24,579,795 21,104,156 Treasury stock at cost; 1,069,470 Class A shares in 2008 and 1,104,484 Class A shares in 2007 (2,101,397 ) (2,130,565 ) Total stockholders' equity 59,484,918 55,784,152 Total Liability and Stockholders' Equity $ 417,623,243 $ 418,162,645 See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenues: Insurance premiums and other considerations $ 9,114,934 $ 7,906,334 $ 17,850,532 $ 15,868,609 Net investment income 7,548,332 9,009,038 14,752,582 16,952,496 Net mortuary and cemetery sales 3,391,243 3,434,182 6,981,238 6,945,119 Realized gains (losses) on investments and other assets 17,252 758,199 40,169 736,668 Mortgage fee income 40,106,305 33,079,231 73,595,595 62,601,118 Other 224,129 128,904 403,579 258,030 Total revenues 60,402,195 54,315,888 113,623,695 103,362,040 Benefits and expenses Death benefits 4,341,123 4,081,699 9,137,986 8,173,978 Surrenders and other policy benefits 350,874 463,580 972,145 1,072,202 Increase in future policy benefits 3,686,400 2,930,517 6,763,257 5,673,985 Amortization of deferred policy and pre-need acquisition costs and value of business acquired 1,264,612 1,362,645 2,412,983 2,723,485 Selling general and administrative expenses: Commissions 26,926,585 24,855,478 49,662,971 47,295,202 Salaries 6,649,609 5,901,947 12,915,438 11,686,845 Other 11,515,070 8,538,985 21,277,760 15,746,867 Interest expense 1,952,591 4,158,004 4,144,076 7,257,325 Cost of goods and services sold- mortuaries and cemeteries 628,083 663,183 1,304,896 1,314,923 Total benefits and expenses 57,314,947 52,956,038 108,591,512 100,944,812 Earning before income taxes 3,087,248 1,359,850 5,032,183 2,417,228 Income tax expense (986,615 ) (328,822 ) (1,556,094 ) (641,659 ) Net earnings $ 2,100,633 $ 1,031,028 $ 3,476,089 $ 1,775,569 Net earnings per Class A Equivalent common share (1) $ 0.27 $ 0.14 $ 0.45 $ 0.24 Net earnings per Class A Equivalent common share-assuming dilution (1) $ 0.27 $ 0.13 $ 0.45 $ 0.23 Weighted-average Class A equivalent common share outstanding (1) 7,658,943 7,465,526 7,652,661 7,463,277 Weighted-average Class A equivalent common shares outstanding assuming-dilution (1) 7,734,590 7,737,444 7,739,747 7,722,412 (1)Earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends.The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common stock basis.Net earnings per common share represent net earnings per equivalent Class A common share.Net earnings per Class C common share is equal to one-tenth (1/10) of such amount. See accompanying notes to condensed consolidated financial statements. 5 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net cash provided by (used in) operating activities $ 69,090,748 $ (16,613,660 ) Cash flows from investing activities: Securities held to maturity: Purchase-fixed maturity securities (2,174,222 ) (2,026,486 ) Calls and maturities - fixed maturity securities 15,027,422 5,756,249 Securities available for sale: Purchase-fixed maturity securities (14,699 ) (76,974 ) Sales-equity securities 605,059 789,494 Purchase of short-term investments (21,403,313 ) (10,817,321 ) Sales of short-term investments 17,838,341 8,395,280 Purchase of restricted assets (203,619 ) (243,851 ) Changes in assets for perpetual care trusts (107,256 ) (89,321 ) Amount received for perpetual care trusts 68,531 74,019 Mortgage, policy, and other loans made (68,267,113 ) (32,831,713 ) Payments received for mortgage, policy and other loans 23,154,837 47,986,468 Purchase of property and equipment (737,074 ) (1,981,495 ) Disposal of property and equipment 81,352 730,242 Purchase of real estate (3,682,210 ) (1,219,465 ) Sale of real estate 446,596 1,195,183 Net cash provided by (used in) investing activities (39,367,368 ) 15,640,309 Cash flows from financing activities: Annuity contract receipts 6,627,935 2,954,809 Annuity contract withdrawals (10,812,757 ) (6,136,505 ) Stock Options Excercised 126,581 - Sale of treasury stock 23,376 - Repayment of bank loans on notes and contracts (10,447,759 ) (787,138 ) Proceeds from borrowing on bank loans 2,548,060 1,826,400 Net cash used in financing activities (11,934,564 ) (2,142,434 ) Net cash in cash and cash equivalents 17,788,816 (3,115,785 ) Cash and cash equivalents at beginning of period 5,203,060 10,376,585 Cash and cash equivalents at end of period $ 22,991,876 $ 7,260,800 See accompanying notes to condensed consolidated financial statements. 6 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to
